NO. 12-02-00205-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS

 

§


IN RE: NATIONAL HEALTH 
INSURANCE COMPANY§
	ORIGINAL PROCEEDING


§





PER CURIAM
 On October 23, 2002, this court delivered an opinion conditionally granting the Petition for
Writ of Mandamus filed by National Health Insurance Company as Relator.  That opinion ordered
Respondent to vacate the portion of its Order on Defendant's Motion to Compel Arbitration, signed
on December 4, 2001, that appoints an arbitrator in the underlying proceeding.  Subsequently, on
November 20, 2002, this court received an order from the trial court that complied with this court's
order and opinion of October 23, 2002.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
Opinion delivered November 20, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.




(DO NOT PUBLISH)